DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 11/02/2021.  Claims 20-26 are pending.  Claims 1-19 have been canceled.  Claims 20 and 26 have been written in independent form.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each barrier assembly being arranged in a package recited in claim 20 and at least two packages in claim 26 must be shown or the feature(s) canceled from the claim(s) (Examiner notes that the amended drawings were not filed with the instant Amendment, so Examiner does not know what each barrier assembly being arranged in a package and the two packages look like).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The amendment filed 11/02/2021 is objected to under 35 USC 132(a) because it introduces new matter into the disclosure.  35 USC 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: a package Pa, Pb.  The new elements Pa and Pb are not shown in the original drawings.  And, because the original specification recites: “Each barrier assembly 12a, 12b may be individually and separately packaged for ease and clarity of layout and assembly” and there is no drawing filed with the instant Amendment, that shows what a package Pa Pb looks like, there is no assumption that 12a and 12b MUST be separate in FIG. 1 (so the default could be they are not separate, but could be).  Adding this language now would be like saying “the default is separate, unless otherwise.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 23 objected to because of the following informalities:
Claim 23 appears to have an inadvertent strikethrough through the number 23 (.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 USC § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 USC § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-26 are rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 USC § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites the limitation “at least two adjacent barrier assemblies, each barrier assembly being arranged in a package.”  In paragraph [0015], the initially filed specification discloses “Each barrier assembly 12a, 12b may be individually and separately packaged for ease and clarity of layout and assembly.”  This disclosure does not disclose “a package” as set forth in the instant claim limitation.  Rather it simply states the manner in which each barrier assembly may be packaged.  Consequently, it is not readily apparent that the claim is supported, or that the Applicant had possession of “a package” before the effective filing date of the claimed invention.  Additionally, claims 21-25 are rejected because they depend from an unsupported parent claim.
Verbatim disclosure is not required, however it must be made clear on the record how the claim language is supported by the original disclosure, by explicitly identifying the relevant portions of the original disclosure.
As appropriate, these rejections may be overcome, for example, by clarifying on the record where support can be found and how that support relates to the recitations or by amending to clearly supported recitations.
Claim 26 recites the limitation “providing at least two packages.”  In paragraph [0015], the initially filed specification discloses “Each barrier assembly 12a, 12b may be individually and separately packaged for ease and clarity of layout and assembly.”  This disclosure does not disclose “two packages” as set forth in the instant claim.  Rather it simply states the manner in which each barrier assembly may be packaged.  Consequently, it is not readily apparent that the claim is supported.
Claim 26 also includes limitations in (b)-(e) that require “joining,” “attaching,” and “inflating” corresponding parts “by the individual.”  In paragraph [0015], the initially filed specification discloses “The overall weight is low enough and unassembled size of the system is 
Verbatim disclosure is not required, however it must be made clear on the record how the claim language is supported by the original disclosure, by explicitly identifying the relevant portions of the original disclosure.
As appropriate, these rejections may be overcome, for example, by clarifying on the record where support can be found and how that support relates to the recitations or by amending to clearly supported recitations.


The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-26 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 20 recites the limitation “(a) at least two adjacent barrier assemblies, each barrier assembly being arranged in a package configured for being carried by an individual.”  This limitation is vague, indefinite, and unclear.  The currently amended specification recites “Each barrier assembly 12a, 12b may be individually and separately arranged in a package Pa, Pb for ease and clarity of layout and assembly.”  The wording of “a” package Pa, Pb implies that this is a “single,” i.e., “one” package.  But, the “Pa, Pb” parameter affiliated with “a package” appears to imply that “a” package is either two packages, or perhaps “a” package with two different parts.  It can be interpreted that either the assemblies are in separate packages or each “individual” barrier assembly is in its own package.  Consequently, in light of the currently amended specification, the term “a package” in the claim is not clear.  And, given that there is no package of any sort disclosed in the originally filed drawing, and that the amended drawing was not filed with the instant amendment, it is equally not clear what “a package” is.  Thus, in the instant claim, what is “a package?”
Furthermore, the claim does not recite any characteristics about “an individual” nor the manner in which the individual carries the package.  Does the individual carry the package attached to his or her body, or in a vehicle that the individual is driving, or on a cart, dolly, or hand truck that can be pushed or pulled by the individual on the ground?
Additionally, “an individual” is a relative term that needs to be named relative to something else.  For example, stating characteristics of the individual, i.e., the person’s physical size, the person’s capability to carry a specific weight range, etc., and the manner in which the package will be carried by the individual.
Claim 20 further recites “(c) a detachable connection device connected with said distal ends of corresponding first branch lines of adjacent barrier assemblies to selectively join a plurality of barrier assemblies together to form an aerial drone barrier, whereby when said at least two barrier assemblies are connected, when said trunk line of each barrier assembly is anchored to the ground, and when said balloons are inflated, an upper edge of the aerial drone barrier is raised to a desired height in the air to intercept or entangle an aerial drone.”  This limitation is not clear.  The term “connected” is active language that requires the two adjacent barrier assemblies to be joined.  But, if the two adjacent barrier assemblies are “each … being arranged in a package” as set forth in the limitation in 20 (a), how can they be joined as required?
Additionally, claims 21-25 are rejected because they depend from an indefinite parent claim.
Claim 26 recites the limitation "said first branch lines" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22 and 25 is/are rejected under 35 USC § 103 as being unpatentable over DE RODELLEC DU PORZIC, World Intellectual Property Organization (WIPO), WO 2010133788 A1 (hereinafter called DE RODELLEC), and further in view of Berman, U.S. Patent Application Publication 2011/0174922 A1 (hereinafter called Berman), and further in view of MORRISON et al., U.S. Patent 2,170,481 A (hereinafter called MORRISON).
Regarding claim 20, as best understood, DE RODELLEC teaches a portable aerial drone barrier system, comprising
(a)  at least two adjacent barrier assemblies (See e.g., FIGS. 2 & 10 element 11 on either side of the center rope), each barrier assembly being arranged in a package (See e.g., FIGS. 1 & 10 element 12) configured for being carried by an individual (See e.g., ¶ [0064]) and including
(1)  a flexible trunk line (See e.g., FIGS. 2 & 10 element 17) having a ground-anchorable end (See e.g., FIG. 10 element 17, ends of 17 connected at 13) and an opposite end (See e.g., FIGS. 2 & 10 top of element 17);
(2)  at least two first flexible branch lines (See e.g., FIG. 10 element 11 topmost and bottommost horizontal lines) each having a proximal end detachably connected with said trunk line in spaced relation (See e.g., FIG. 10 element 11 the leftmost ends) and a distal end (See e.g., FIG. 10 element 11 the rightmost ends);
(3)  at least two flexible first connecting lines extending between a pair of spaced first branch lines (See e.g., FIGS. 2 & 10 diagonal lines), each first connecting line (See e.g., FIG. 10 diagonal lines connected at topmost horizontal line of element 11), respectively, in spaced relation to define an open grid (See e.g., FIGS. 2 & 10 the grid formed by element 11);
(b)  a buoyance means (See e.g. FIG. 2 element 16) detachably connected with said trunk line (See e.g., FIGS. 2 & 10 element 17) opposite end of each barrier assembly; and
(c)  a plurality of barrier assemblies together to form an aerial drone barrier (See e.g., FIGS. 2 & 10 element 11 on either side of the center rope; ¶s [0004] & [0049]), whereby when said at least two barrier assemblies are connected (See e.g., FIGS. 2 & 10 element 11 on either side of the center rope), when said trunk line of each barrier assembly is anchored to the ground (See e.g., FIG. 10 element 17, ends of 17 connected at 13), and when said buoyance means are inflated (See e.g. FIG. 2 element 16), an upper edge of the aerial drone barrier is raised to a desired height in the air to intercept or entangle an aerial drone (See e.g., FIGS. 2 & 10 element 11 on either side of the center rope; ¶s [0049]).
But, DE RODELLEC does not teach a balloon inflatable with a lighter-than-air gas detachably connected with said trunk line opposite end of each barrier assembly and said buoyance means are inflated.
However, Berman teaches a balloon inflatable with a lighter-than-air gas detachably connected with said trunk line opposite end of each barrier assembly and said buoyance means are inflated (See e.g., FIGS. 2 & 3 elements 50n+1; ¶s [0015], [0018], [0048], & [0068]).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of DE RODELLEC and Berman before him, before the effective filing date of the claimed invention, to modify the portable aerial drone barrier system of DE RODELLEC to include a balloon inflatable with a lighter-than-air gas detachably connected with said trunk line opposite end of (See e.g., ¶ [0018]).
But neither DE RODELLEC nor Berman teaches a detachable connection device connected with said distal ends of corresponding first branch lines of adjacent barrier assemblies to selectively join a plurality of barrier assemblies together.
However, MORRISON teaches a detachable connection device connected with said distal ends of corresponding first branch lines (See e.g., FIG. 11 element 33 connected to the rightmost side, i.e., the distal end of element 2; page 2 right-column lines 5-7 and 10-20, where at two elements 2 located in the individual curtain located behind the dropped or unfurled overlapping curtain teaches the branch line) of adjacent barrier assemblies to selectively join a plurality of barrier assemblies together (See e.g., FIGS. 10 & 11; page 2 right-column lines 5-7 and 10-20  Examiner notes that MORRISON is ONLY being relied upon to teach a detachable connection device, and the other claim features were MERELY cited to show that MORRISON has equivalent parts as those in DE RODELLEC so as to be easily included in DE RODELLEC to perform the required limitations of the claim).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of DE RODELLEC, Berman, and MORRISON before him, before the effective filing date of the claimed invention, to modify the portable aerial drone barrier system of the combined invention of DE RODELLEC and Berman to include a detachable connection device connected with said distal ends of corresponding first branch lines of adjacent barrier assemblies to selectively join a (See e.g., page 3 left-hand column lines 23-33).
Regarding claim 21, as best understood, DE RODELLEC, as modified by Berman and MORRISON in the rejection of claim 20 hereinabove, further teaches wherein each assembly further comprises
(a)  at least two second flexible branch lines (Berman See e.g., FIG. 3 element 44e that are illustrated unlabeled presented parallel to each other between elements 46) each having a proximal end detachably connected with said trunk line (DE RODELLEC See e.g., FIGS. 2 & 10 element 17) opposite a corresponding first branch line proximal end (Berman See e.g., FIG. 3 elements 46); and
(b)  at least two flexible second connecting lines (Berman See e.g., FIG. 3 elements 46) extending between a pair of spaced second branch lines (Berman See e.g., FIG. 3 element 44e that are illustrated unlabeled presented parallel to each other between elements 46), each second connecting line having opposite ends connected with said second branch lines in spaced relation (Berman See e.g., FIG. 3 element 44e that are illustrated unlabeled presented parallel to each other between elements 46 and element 46).
Regarding claim 22, as best understood, DE RODELLEC, as modified by Berman and MORRISON in the rejection of claim 21 hereinabove, further teaches wherein said first and (DE RODELLEC See e.g., ¶ [0064] & Berman Se e.g., ¶ [0013]).
Regarding claim 25, as best understood, DE RODELLEC, as modified by Berman and MORRISON in the rejection of claim 22 hereinabove, further teaches wherein said trunk lines (DE RODELLEC See e.g., FIGS. 2 & 10 element 17 & ), said first and second branch lines (DE RODELLEC See e.g., FIG. 10 element 11 topmost and bottommost horizontal lines & Berman See e.g., FIG. 3 element 44e that are illustrated unlabeled presented parallel to each other between elements 46) and said first and second connecting lines (DE RODELLEC See e.g., FIGS. 2 & 10 diagonal lines & Berman See e.g., FIG. 3 elements 46) have a weight less than a weight lifting capacity of said inflatable balloons (Berman See e.g., FIG. 4; ¶s [0042] & [0046] Examiner notes that neither the specification nor the claim defines what is meant by a weight less than a weight lifting capacity of said inflatable balloons) of said assemblies (DE RODELLEC See e.g., FIGS. 2 & 10 element 11 on either side of the center rope).


Claims 23-24 is/are rejected under 35 USC § 103 as being unpatentable over DE RODELLEC, and further in view of Berman, and further in view of MORRISON, and further in view of Klein, U.S. Patent Application Publication 2018/0162529 A1 (hereinafter called Klein).
Regarding claim 23, as best understood, DE RODELLEC, as modified by Berman and MORRISON in the rejection of claim 22 hereinabove, further teaches further comprising
a plurality of flexible hanging lines (See e.g., FIG. 4 element 19), each flexible hanging line having a first end connected with a respective branch line (See e.g., FIG. 4 elements 19 & 11 topmost horizontal line) and an opposite free end (See e.g., FIG. 4 element 19), said free ends of said hanging lines swinging freely in three dimensions (See e.g., FIG. 4 element 19).
But neither DE RODELLEC, Berman, nor MORRISON teaches said free ends of said hanging lines swinging freely in three dimensions relative to said open grid in response to wind and updrafts in proximity to the barrier.
However, Klein teaches said free ends of said hanging lines swinging freely in three dimensions relative to said open grid (See e.g., FIGS. 2-4 elements 204 & 202) in response to wind and updrafts in proximity to the barrier (See e.g., FIG. 4 elements 204; ¶ [0022]).
Thus, it would have been obvious to one having ordinary skill in the art, having the art of DE RODELLEC, Berman, MORRISON, and Klein before him, before the effective filing date of the claimed invention, to modify the portable aerial drone barrier system of the combined invention of DE RODELLEC, Berman, and MORRISON to include said free ends of said hanging lines swinging freely in three dimensions relative to said open grid in response to wind and updrafts in proximity to the barrier, as taught in the analogous art of Klein.  One would have been motivated to make such a combination to achieve the predictable result of the free ends of the streamers utilized to entangle a propeller of a target UAV, as suggested in Klein (See e.g., ¶ [0024]).
Regarding claim 24, as best understood, DE RODELLEC, as modified by Berman, MORRISON, and Klein in the rejection of claim 23 hereinabove, further teaches wherein said flexible hanging lines have different lengths (DE RODELLEC See e.g., FIG. 4 element 19 & Klein See e.g., ¶ [0033], “… each streamer may have at least one free end between 4 inches and 18 inches in length.”)
Claim 26 is/are rejected under 35 USC § 103 as being unpatentable over DE RODELLEC, and further in view of MORRISON and further in view of Berman.
Regarding claim 26, as best understood, DE RODELLEC, teaches a method for creating a portable barrier to an aerial drone, comprising the steps of
(a) providing at least two packages (See e.g., FIGS. 2 & 10 element 2; ¶ [0069]), each package being configured for carrying by an individual to a desired location (See e.g., ¶ [0064]) and containing an open grid barrier assembly (See e.g., FIGS. 2 & 10 the grid formed by element 11) including
(1)  a flexible trunk line (See e.g., FIGS. 2 & 10 element 17) having a ground-anchorable end (See e.g., FIG. 10 element 17, ends of 17 connected at 13) and an opposite end (See e.g., FIGS. 2 & 10 top of element 17);
(2)  at least two first flexible branch lines (See e.g., FIG. 10 element 11 topmost and bottommost horizontal lines) each having a proximal end detachably connected with said trunk line in spaced relation (See e.g., FIG. 10 element 11 the leftmost ends) and a distal end (See e.g., FIG. 10 element 11 the rightmost ends); and
(3)  at least two flexible connecting lines extending between a pair of spaced branch lines (See e.g., FIGS. 2 & 10 diagonal lines), each connecting line having opposite ends connected with said first branch lines in spaced relation (See e.g., FIG. 10 diagonal lines connected at topmost horizontal line of element 11);
(b)  joining at least two of said open grid barrier assemblies by the individual (FIGS. 2 & 10 element 11 on either side of the center rope) …;
(See e.g., FIG. 10 element 17, ends of 17 connected at 13) by the individual (See e.g., ¶ [0064]);
(d)  attaching a buoyance means (See e.g. FIG. 2 element 16) to the opposite end of each barrier assembly trunk line (See e.g., FIGS. 2 & 10 element 17) by the individual (See e.g., ¶ [0064]).
But, DE RODELLEC does not teach joining at least two of said open grid barrier assemblies … with detachable connection devices at said distal ends of corresponding first branch lines of adjacent open grid barrier assemblies, respectively.
However, MORRISON teaches joining at least two of said open grid barrier assemblies (See e.g., FIGS. 10 & 11; page 2 right-column lines 5-7 and 10-20)… with detachable connection devices (See e.g., FIG. 11 element 33 connected to the rightmost side, i.e., the distal end of element 2) at said distal ends of corresponding first branch lines of adjacent open grid barrier assemblies, respectively (See e.g., FIG. 11 element 33 connected to the rightmost side, i.e., the distal end of element 2; page 2 right-column lines 5-7 and 10-20, where at two elements 2 located in the individual curtain located behind the dropped or unfurled overlapping curtain teaches the branch line).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of DE RODELLEC and MORRISON before him, before the effective filing date of the claimed invention, to modify the method for creating a portable barrier to an aerial drone of DE RODELLEC to include joining at least two of said open grid barrier assemblies … with detachable connection devices at said distal ends of corresponding first branch lines of adjacent open grid barrier assemblies, respectively, as taught in the analogous art of MORRISON.  One (See e.g., page 3 left-hand column lines 23-33).
But neither DE RODELLEC nor MORRISON teaches attaching an inflatable balloon and inflating said balloons of each open grid barrier assembly … with a lighter than air gas to raise an upper edge of the barrier to form a substantially upright grid suspended a desired height in the air to intercept an aerial drone.
However, Berman teaches attaching an inflatable balloon (See e.g., FIGS. 2 & 3 elements 50n+1; ¶s [0018], [0048], & [0068]) and inflating said balloons of each open grid barrier assembly … with a lighter than air gas (See e.g., FIGS. 2 & 3 elements 50n+1; ¶s [0015], [0018], [0048], & [0068]) to raise an upper edge of the barrier to form a substantially upright grid suspended a desired height in the air (See e.g., FIGS. 2 & 3 element 30) to intercept an aerial drone.
Thus, it would have been obvious to one of ordinary skill in the art, having the art of DE RODELLEC, MORRISON, and Berman before him, before the effective filing date of the claimed invention, to modify the method for creating a portable barrier to an aerial drone of the combined invention of DE RODELLEC and MORRISON to include attaching an inflatable balloon and inflating said balloons of each open grid barrier assembly … with a lighter than air gas to raise an upper edge of the barrier to form a substantially upright grid suspended a desired height in the air to intercept an aerial drone, as taught in the analogous art of Berman.  One would have been motivated to make such a combination to achieve the predictable result of providing for maintaining support for a shielding screen over an extended period of time or (See e.g., ¶ [0018]).


Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/TERRI L FILOSI/
Examiner
Art Unit 3644
15 January 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644